Stephens, J.
1. Proof that a servant died at the bottom of an old well into which he had been sent by the master who had employed him to work in the well, even assuming that the servant died from the effects of a poisonous natural gas in the well, that the well was an old well in which water had not been struck and was likely to be infected with poisonous natural gases, and that about a year beforehand a person while working in the well had become unconscious and had exhibited symptoms which indicated that he was suffering from the effects of poisonous gas in the well, all of which was known to the master, was not sufficient to authorize an inference that the servant, who was an experienced well-digger, did not, when he entered the well, know of the dangerous character of the well, or that, if he did not know it, he had not equal means with the master of knowing such fact, or that, by the exercise of ordinary care, he could not have known it.
2. In a suit by the wife of the servant against the master to recover for the homicide of her husband, alleged to have been due to the negligence of the master in sending the husband into the old -well when the master knew or in the exercise of due care should have known that the well was infected with natural gas, from the effects of which the plaintiff’s *303husband died, where the undisputed evidence adduced upon the trial was as indicated above, the court did not err in directing a verdict for the defendant.
Decided Febbuaby 20, 1929.
John D. & E. S. Taylor, Grahdm Wright, for plaintiff.
Porter & Mebane, for defendant.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.